Opinion filed November 19, 2015




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00260-CR
                                  __________

                     IN RE ERVIN D. WILLCOXSON

                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Ervin D. Willcoxson, has brought a mandamus action against the
Honorable Brooks H. Hagler, Judge of the 259th District Court of Jones County,
Texas. He alleges that Judge Hagler has not held a hearing or ruled on a writ of
habeas corpus in which he sought a free copy of his trial records so that he could
prepare an 11.07 writ for post-conviction relief. Specifically, Relator requests that
this court compel Respondent to grant the writ filed with the trial court on
August 18, 2015. In his petition for writ of mandamus, he asserts that he is entitled
to the following records: (1) a complete set of trial transcripts, (2) any motions filed
in the 259th District Court that pertain to this case, (3) witness statements, and
(4) police reports. We conditionally grant relief in part and deny relief in part.
      On October 29, 2015, we issued an order in which we requested a response
from the Real Party in Interest, the State of Texas. We also permitted the Respondent
to file a response and indicated that, if we received written notice that Relator’s writ
had been ruled on, we would deny that portion of Relator’s petition for writ of
mandamus because that issue would have become moot. We received a response
from the Real Party in Interest on November 4, 2015; however, we have not received
written notice that Judge Hagler has ruled on Relator’s writ.
      Mandamus relief is proper only to correct a clear abuse of discretion when
there is no other adequate remedy by law. Walker v. Packer, 827 S.W.2d 833, 839–
40 (Tex. 1992) (orig. proceeding). A “trial court commits a clear abuse of discretion
when it refuses to exercise its discretion to hear and rule on pending motions.”
Grant v. Wood, 916 S.W.2d 42, 45 (Tex. App.—Houston [1st Dist.] 1995, orig.
proceeding). As an appellate court, we have the power to compel the trial judge by
mandamus to rule on pending motions. In re Mission Consol. Indep. Sch. Dist., 990
S.W.2d 459, 461 (Tex. App.—Corpus Christi 1999, orig. proceeding [mand.
denied]).
      The trial court’s duty to act on a pending motion arises when the movant has
brought the motion to the court’s attention and the court has had a reasonable time
to rule. In re Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig.
proceeding). Relator’s writ, in which he sought a free copy of his trial record, has
been pending in the trial court since at least August 18, 2015. The record shows that
Relator attempted to file his writ on July 20, 2015, but the district clerk returned it
to him. Under the circumstances of this case, we believe that Judge Hagler has had
a reasonable amount of time to rule and has failed to do so; therefore, he has
committed a clear abuse of discretion.
      In addition to Relator’s assertion that his writ has not been heard or ruled
upon, Relator specifically asks us to compel Judge Hagler to grant Relator’s writ.
                                           2
We deny this portion of Relator’s petition because it is premature. See, e.g., In re
Hearn, 137 S.W.3d 681, 686 (Tex. App.—San Antonio 2004, orig. proceeding)
(holding issue was premature because trial court had not yet ruled on the motion to
transfer). Here, Judge Hagler has not yet ruled on Relator’s writ, and a ruling on the
writ could make it possible for Relator to obtain the trial records he desires. In
addition, we have no authority to direct the trial court to rule a certain way. Id. at
685.
       We conditionally grant Relator’s petition for writ of mandamus to the extent
that we order Respondent to rule on Relator’s August 18, 2015 writ in which Relator
sought a free copy of his trial records. We deny all other relief requested by Relator.
A writ of mandamus will issue only in the event that Respondent fails to comply
with our instructions by December 18, 2015.


                                                     PER CURIAM


November 19, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           3